Citation Nr: 0924865	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1946 to December 
1947 and from August 1948 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 1971 Board decision denied a claim for service 
connection for defective hearing.

2.  Evidence received since the November 1971 Board decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  The Veteran's bilateral hearing loss is etiologically due 
to service.

4.  The Veteran's tinnitus is etiologically due to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2008).  

2.  Bilateral hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for defective 
hearing was denied by the Board in a November 1971 decision.  
The Board's November 1971 decision was final when issued.  In 
June 2005, the Veteran submitted a request to reopen his 
claim for service connection for bilateral hearing loss.

The June 2006 rating decision that is the basis for this 
appeal did not reopen the Veteran's claim.  In the June 2007 
statement of the case, it appears that the RO reopened the 
Veteran's claim for service connection for bilateral hearing 
loss and denied the claim on a de novo basis.  In contrast, 
the July 2008 supplemental statement of the case stated that 
the claim was not reopened.  This was followed by the January 
2009 supplemental statement of the case, which stated that 
the additional evidence was new and material, and that the 
claim was reopened.  While the RO has adjudicated the issue 
on a de novo basis, the Board is under a legal duty in such a 
case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
entitlement to bilateral hearing loss.  Insofar as the 
Veteran's claim has been reopened, the Veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record prior to the November 1971 Board 
decision did not include any purported medical link between 
the Veteran's claimed hearing disability and his military 
service, including as secondary to his service-connected 
perforated right ear drum.

The newly submitted evidence includes a June 2005 VA 
audiologist memorandum that links the Veteran's hearing loss 
to his military service. 

Since this newly received medical evidence regarding the 
Veteran's disability shows possible nexus to service, which 
was not shown by the evidence prior to November 1971, this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened.  It also raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.  Therefore, 
this evidence is both new and material, and the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.


History and Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise such as machine gun fire during 
service.  In particular, the Veteran has alleged acoustic 
trauma while in Korea in 1947; a 50 caliber gun went off 
right next to his right ear and it knocked him off the truck.  
It was later discovered that the Veteran suffered a 
perforated ear drum from this incident.  The Veteran contends 
in his voluminous submissions that he first noticed his ears 
ringing in service, but did not know what tinnitus was or 
that what the ringing was until very recently.  The Board 
notes that the Veteran is currently service connected for a 
perforated right ear drum and otitis media.  The Board thus 
concedes that the Veteran was exposed to at least one serious 
incident regarding the Veteran's ears in service.  

His service treatment records do not reveal any complaints, 
treatment or diagnoses of hearing loss or tinnitus during 
service.  The Veteran's separation examination report does 
not show any hearing loss or tinnitus.  However, the December 
1947 separation examination noted that the Veteran suffered a 
concussion in July 1947 in Korea and displayed a perforated 
right ear drum.  

VA examination audiograms from 1970 and 1971 do not show the 
Veteran suffering from hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.

In a June 2005 memorandum, a VA audiologist indicated that he 
had examined the Veteran in November 2003 and June 2005, at 
which time the Veteran displayed moderate sensorineural 
hearing loss in both ears.  The audiologist noted that the 
Veteran stated his hearing loss and constant ringing tinnitus 
in both ears started while in the Army.  The Veteran reported 
being exposed to loud noise from machine gun fire in the 
Army.  The VA audiologist opined that it was at least as 
likely as not that the Veteran's hearing loss and tinnitus 
were caused by his military noise exposure.  

The Veteran's private physician, Dr. W.S., provided multiple 
letters on the Veteran's behalf for this claim, in March 
2006, September 2007, July 2008 and January 2009.  The 
physician indicates in these letters that he has treated the 
Veteran since 1965 for a variety of issues, including his 
ears.  He also opines that the Veteran's current ear 
problems, including hearing loss, tinnitus and otitis media, 
all are due to the injury that the Veteran suffered in 
service.

A March 2007 VA examiner noted that the Veteran reported the 
onset of his hearing loss in 1947.  The Veteran reported 
constant tinnitus but was unsure of the date of its onset.  
While serving in the military he said he was not exposed to 
excessive noise because he was in the signal corps and was a 
pole climber.  Post-service, he was not exposed to any 
excessive noise.  Review of the Veteran's claims file 
revealed that in 1948 a right ear perforation was noted, but 
whispered voice tests were normal.  In 1949, a whispered 
voice test was normal and it was noted there was no 
perforation at the time.  

The VA examination contained the following audiometric test 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
65
65
LEFT
30
35
35
50
60

Speech discrimination in the right ear was 68 percent and 88 
percent in the left ear.  Since the Veteran had a bilateral 
auditory threshold of 40 decibels at some of the designated 
frequencies; he had at least three auditory thresholds of 26 
decibels or higher at the designated frequencies, and since 
his speech recognition scores using the Maryland CNC Test are 
less than 94 percent, the Veteran displayed bilateral hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.  The examiner 
diagnosed the Veteran with a predominantly mild to moderately 
severe sensorineural hearing loss bilaterally and constant 
bilateral tinnitus.  

A May 2007 VA examiner noted that she had reviewed the 
Veteran's claims file and pointed out that in 1947 to 1949 
the Veteran's whispered voice tests were within normal 
limits, although she commented that the whispered voice tests 
were not the best of hearing tests.  In 1947 a perforation of 
the right eardrum was noted.  The Veteran reported that in 
1947 in Korea, a 50 caliber gun went off right next to his 
right ear and it knocked him off a truck.  The Veteran also 
said that other than this explosion, he was not exposed to 
noise in the military.  He worked for the postal service for 
31 years and had minimal noise exposure.  The examiner opined 
that the Veteran's bilateral hearing loss and tinnitus were 
not related to noise in service, as he was not exposed to 
much noise in service.  The examiner notes that the question 
posed to her does not mention acoustic trauma, but noise 
exposure.  The examiner also commented that if the hearing 
loss was related to the explosion, it would be mixed.  
Tinnitus is not mentioned in his files at all and the Veteran 
does not seem to know when it started.  Therefore, the 
examiner opined that the claimed disabilities were due 
neither to noise exposure in service or his perforated ear 
drum and otitis media.  

VA treatment records from 2002 to 2009 show a report of 
bilateral hearing loss in August 2002; the Veteran reported 
exposure to noise from machine guns during military service.  
Subsequent records show diagnoses and treatment for 
sensorineural hearing loss and tinnitus.  

An April 2009 VA examiner noted the Veteran's chief complaint 
was infection in the right ear and hearing loss in both ears.  
The Veteran reported he was in the signal corps in the Army 
and was around machine guns, artillery and some bombing 
noise, but was not in combat.  The Veteran reported no 
civilian, occupational or recreational noise exposure.  The 
examiner found moderate to severe mixed hearing loss in the 
right ear and a mild to moderately severe sensorineural 
hearing loss in the left ear.  The examiner opined that the 
Veteran's current complaint of tinnitus was at least as 
likely as not a symptom associated with his hearing loss.  

Another April 2009 VA examiner, evaluating the status of the 
Veteran's service-connected otitis media and perforated right 
eardrum, recorded a history of the Veteran's ears.  The 
Veteran indicated that when he injured his ear in service, 
his symptoms at the time were ringing and hearing loss in the 
right ear and some minimal pain.  After a thorough 
examination, the examiner diagnosed the Veteran with chronic 
otitis media with an acute exacerbation of the right ear as 
well as a history of a right perforated tympanic membrane 
which the examiner was unable to view due to the purulence 
present.  The examiner also noted that the Veteran stated 
that since he perforated his ear drum he has had bilateral 
sensorineural hearing loss and chronic tinnitus.  The 
examiner opined that the Veteran's condition stems from the 
initial trauma and the perforation of the right ear.  It was 
her observation that this was more likely caused by his 
service in the military.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss and tinnitus, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There are multiple medical opinions that address the 
contended relationship between the Veteran's exposure to 
noise in service and his current bilateral hearing loss.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

The Board acknowledges that it appears that the Veteran's 
entire claims file was not available for Dr. W.S, the June 
2005 VA audiologist or the April 2009 examiners to examine; 
therefore, these opinions are, to some extent, based on the 
Veteran's own recitation of his medical history.  The Board 
may not, however, disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Further, the claims file 'is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim.'  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There are other means by which a private 
physician can become aware of critical medical facts, notably 
by treating the claimant for an extended period of time.  Id.  
In this case, there is no reason to doubt the Veteran's 
credibility with respect to the history of his symptoms of 
hearing loss and tinnitus.  In addition, while it does not 
appear that Dr. W.S. had access to the Veteran's claims file 
he appears to have treated the Veteran for a number of years 
and was familiar with the Veteran's medical history, 
indicated by the doctor's assertion that he had treated the 
Veteran since 1965.  

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In this case, there are multiple opinions in favor of the 
Veteran's claim, and one against the claim.  See C.F.R. § 
3.102.  The opinion of Dr. W.S. provides support for a 
finding of service connection.  As the Veteran's treating 
physician, he is not entitled to any special deference but it 
indicates that he is familiar with the Veteran's condition.  
Significantly, Dr. W.S. has opined that the Veteran's 
disabilities are related to military service.  In addition, a 
VA audiologist in June 2005 provided an opinion linking the 
Veteran's disorders to service.  Further, VA examiners in 
April 2009 linked the Veteran's tinnitus to his hearing loss 
and his hearing loss and tinnitus to his military service.  

Here, the Board has no basis for fully discounting either the 
opinions in support of the Veteran's claim or against the 
Veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  The opinions were offered by examiners whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there are multiple opinions in 
favor of the Veteran's claim and one opinion against the 
claim.  See C.F.R. § 3.102. 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and do not 
show any hearing loss or tinnitus in service.  In addition, 
the Veteran does not contend that he received significant 
treatment for his hearing loss or tinnitus in service, 
although there is a notation regarding his perforated ear 
drum.  However, though the Veteran was not diagnosed with 
hearing loss or tinnitus in service, "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  Furthermore, while the medical records 
available to the Board do not show any post-service treatment 
for hearing loss or tinnitus until many years after service, 
the Veteran has complained of issues with his ears for years 
(the Board again notes the Veteran is service-connected for 
otitis media and a perforated eardrum) and his own 
contentions are competent in describing that he has 
experienced difficulty in hearing and has heard ringing in 
his ears for years. 

The June 2005 opinion of a VA audiologist provides support 
for a finding of service connection.  Significantly, he 
opined that the Veteran's present bilateral hearing loss and 
tinnitus is related to the noise he was exposed to during 
service.  The Veteran's private physician, Dr. W.S. has also 
opined in multiple letters that the Veteran's hearing loss 
and tinnitus were due to his military service.  The May 2007 
VA examiner opined that that the Veteran's hearing loss and 
tinnitus was not caused by his military service.  However, 
this same VA examiner also commented that she was not 
commenting on whether the Veteran's hearing loss was due to 
acoustic trauma, but noise exposure.  In addition, the April 
2009 VA examiners also linked the Veteran's bilateral hearing 
loss and tinnitus to his military service.  

The medical evidence and continuity of symptomatology suggest 
that the evidence of record that the Veteran incurred 
bilateral hearing loss and tinnitus as a result of his 
military service is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and contentions of the Veteran, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is warranted.  As noted above, the evidence includes 
VA and private audiological examination reports which 
demonstrate that the Veteran has current hearing loss and 
tinnitus as defined by VA, the Veteran's contentions and the 
opinions of a private medical doctor, VA audiologist and VA 
examiners, indicating the Veteran's hearing loss and tinnitus 
is related to his military service.  Accordingly, since the 
evidence is at least in equipoise, the benefit of the doubt 
doctrine is applicable and the Veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for bilateral 
hearing loss and tinnitus is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist in regards to the claim for service connection for 
hearing loss and tinnitus would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


